                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            INNOVATIVE SPORTS MANAGEMENT,
                                   7        INC.,                                               Case No. 19-cv-01455-WHO

                                   8                       Plaintiff,
                                                                                                CIVIL PRETRIAL ORDER
                                   9                v.

                                  10        PATRICIA ELIZABETH WEST, et al.,
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                                 A bench trial has been set in this matter for March 9, 2020, beginning at 8:00 A.M. A Pretrial
                                  13
                                       Conference has been set for February 24, 2020 at 2:00 P.M.
                                  14

                                  15   1.        Pretrial Conference and Statement
                                  16             Not less than 28 days prior to the Pretrial Conference, counsel shall exchange (but not file
                                  17   or lodge) the papers described in Civil L.R. 16-10(b)(7), (8), (9) and (10), and any motions in
                                  18   limine.
                                  19             At least 21 days before the Pretrial Conference, lead trial counsel shall meet and confer
                                  20   with respect to:
                                  21              • Preparation and content of the joint pretrial conference statement;

                                  22                •    Resolution of any differences between the parties regarding the preparation and
                                  23
                                                         content of the joint pretrial conference statement and the preparation and exchange
                                  24
                                                         of pretrial materials to be served and filed pursuant to this Order. To the extent
                                  25
                                                         such differences are not resolved, the parties will present the issues in the pretrial
                                  26
                                  27                     conference statement so that the judge may rule on the matter during the Pretrial

                                  28                     Conference; and
                                   1

                                   2               •     Settlement.

                                   3          At least 14 days prior to the Pretrial Conference, the parties shall file a joint pretrial

                                   4   conference statement containing the following information:

                                   5
                                              a.         The Action
                                   6
                                                         (i) Substance of the Action. A brief description of the substance of claims and
                                   7
                                       defenses that remain to be decided.
                                   8
                                                         (ii) Relief Prayed. A detailed statement of all the relief claimed, particularly
                                   9
                                       itemizing all elements of damages claimed as well as witnesses, documents, or other evidentiary
                                  10
                                       material to be presented concerning the amount of those damages.
                                  11
                                              b.         The Factual Basis of the Action
                                  12
Northern District of California




                                                         (i) Undisputed Facts. A plain and concise statement of all relevant facts not
 United States District Court




                                  13
                                       reasonably disputable, as well as which facts parties will stipulate for incorporation into the trial
                                  14
                                       record without the necessity of supporting testimony or exhibits.
                                  15
                                                         (ii) Disputed Factual Issues. A plain and concise statement of all disputed factual
                                  16
                                       issues that remain to be decided.
                                  17
                                                         (iii) Agreed Statement. A statement assessing whether all or part of the action
                                  18
                                       may be presented upon an agreed statement of facts.
                                  19
                                                         (iv) Stipulations. A statement of stipulations requested or proposed for pretrial or
                                  20
                                       trial purposes.
                                  21
                                              c.         Disputed Legal Issues
                                  22
                                                         (i) Points of Law. Without extended legal argument, a concise statement of each
                                  23
                                       disputed point of law concerning liability or relief, citing supporting statutes and decisions setting
                                  24
                                       forth briefly the nature of each party's contentions concerning each disputed point of law,
                                  25
                                       including procedural and evidentiary issues.
                                  26
                                                         (ii) Proposed Conclusions of Law. If the case is to be tried without a jury, unless
                                  27
                                       otherwise ordered, parties should briefly indicate objections to proposed conclusions of law.
                                  28
                                                                                            2
                                   1           d.      Trial Preparation

                                   2                   (i) Witnesses to be Called. A list of all witnesses likely to be called at trial, other

                                   3   than solely for impeachment or rebuttal, together with a brief statement following each name

                                   4   describing the substance of the testimony to be given.

                                   5                   (ii) Exhibits, Schedules and Summaries. A list of all documents and other items to

                                   6   be offered as exhibits at the trial, other than solely for impeachment or rebuttal, with a brief

                                   7   statement following each describing its substance or purpose and the identity of the sponsoring

                                   8   witness. Unless otherwise ordered, parties will indicate their objections to the receipt in evidence

                                   9   of exhibits and materials lodged and that counsel have conferred respecting such objections.

                                  10                   (iii) Estimate of Trial Time. An estimate of the number of court days needed for

                                  11   the presentation of each party’s case, indicating possible reductions in time through proposed

                                  12   stipulations, agreed statements of facts, or expedited means of presenting testimony and exhibits.
Northern District of California
 United States District Court




                                  13                   (iv) Use of Discovery Responses. Counsel shall cite possible presentation at trial

                                  14   of evidence, other than solely for impeachment or rebuttal, through use of excerpts from

                                  15   depositions, interrogatory answers, or responses to requests for admission. Counsel shall indicate

                                  16   any objections to use of these materials and that counsel has conferred respecting such objections.

                                  17                   (v) Further Discovery or Motions. A statement of all remaining discovery or

                                  18   motions, including motions in limine.

                                  19           e.      Trial Alternatives and Options

                                  20                   (i) Settlement Discussion. A statement summarizing the status of settlement

                                  21   negotiations and indicating whether further negotiations are likely to be productive.

                                  22                   (ii) Consent to Trial Before a Magistrate Judge. A statement whether reference of

                                  23   all or part of the action to a master or magistrate judge is feasible, including whether the parties

                                  24   consent to a court or jury trial before a magistrate judge, with appeal directly to the Ninth Circuit.

                                  25                   (iii) Amendments, Dismissals. A statement of requested or proposed amendments

                                  26   to pleadings or dismissals of parties' claims or defenses.

                                  27                   (iv) Bifurcation, Separate Trial of Issues. A statement of whether bifurcation or a

                                  28   separate trial of specific issues is feasible and desired.
                                                                                           3
                                   1

                                   2   2.     Witnesses

                                   3          a.      Jury Trials. The Pretrial Conference Statement shall include the witness list

                                   4   required in part by 1(d)(i) above. In addition, in the case of expert witnesses, the summary shall

                                   5   clearly state the expert’s theories and conclusions and the basis therefore and shall be

                                   6   accompanied by a curriculum vitae; if the expert has prepared a report in preparation for the

                                   7   testimony, a copy thereof shall be furnished to opposing counsel. Witnesses not included on the

                                   8   list may be excluded from testifying.

                                   9          b.      Non-Jury Trials. In non-jury cases, any party may serve and lodge with the Court a

                                  10   written narrative statement of the proposed direct testimony of each witness under that party’s

                                  11   control in lieu of a summary. Each statement shall be marked as an exhibit and shall be in a form

                                  12   suitable to be received into evidence.
Northern District of California
 United States District Court




                                  13   3.     Findings of Fact and Conclusions of Law

                                  14          In non-jury cases, each party shall file at least fourteen days prior to the Pretrial

                                  15   Conference proposed Findings of Fact and Conclusions of Law on all material issues. The Court

                                  16   requests that the parties hyperlink each proposed Finding of Fact to any supporting evidence.

                                  17   Proposed Findings shall be brief, written in plain English, and free of pejorative language,

                                  18   conclusions and argument. Parties shall deliver to Chambers copies of Proposed Findings of Fact

                                  19   and Conclusions of Law on a CD/DVD in Word format, with a label including the name of the

                                  20   case, the case number and a description of the submission.

                                  21   4.     Exhibits

                                  22          a.      Provide Copies of Exhibits to Other Parties. Each party shall provide every other

                                  23   party with one set of all proposed exhibits, charts, schedules, summaries, diagrams, and other

                                  24   similar documentary materials to be used in its case in chief at trial, together with a complete list

                                  25   of all such proposed exhibits. Voluminous exhibits shall be reduced by elimination of irrelevant

                                  26   portions or through the use of summaries. Each item shall be pre-marked with a trial exhibit

                                  27   sticker (“Trial Exhibit No.__”), not deposition exhibit label, and defendant’s exhibit numbers shall

                                  28   be sequenced to begin after plaintiff’s exhibit numbers. If there are numerous exhibits, they
                                                                                          4
                                   1   should be provided in three-ring binders with marked tab separators. All exhibits that have not

                                   2   been provided as required are subject to exclusion.

                                   3          b.      Stipulations re Admissibility. At least fourteen days prior to the Pretrial

                                   4   Conference, the parties shall make a good faith effort to stipulate to exhibits’ admissibility. If

                                   5   stipulation is not possible, the parties shall make every effort to stipulate to authenticity and

                                   6   foundation absent a legitimate (not tactical) objection.

                                   7          c.      Objections to Exhibits. In addition to the exhibit list, counsel shall confer with

                                   8   respect to any other objections to exhibits in advance of the Pretrial Conference. Each party shall

                                   9   file a statement briefly identifying each item objected to, the grounds for the objection, and the

                                  10   position of the offering party at least fourteen days prior to the date set for the Pretrial Conference.

                                  11          d.      Provide Copies of Exhibits to Court. One set of exhibits shall be provided to the

                                  12   Court in Chambers on the Friday prior to the trial date, in binders, marked, tabbed, and indexed in
Northern District of California
 United States District Court




                                  13   accordance with Local Rule 16-10(b)(7). Exhibits shall be identified as follows:

                                  14
                                                                     UNITED STATES DISTRICT COURT
                                  15                               NORTHERN DISTRICT OF CALIFORNIA
                                  16                                  TRIAL EXHIBIT 100
                                  17

                                  18                               CASE NO. _____________________

                                  19
                                                                   DATE ENTERED_________________
                                  20

                                  21                               BY __________________________
                                  22                                          DEPUTY CLERK
                                  23

                                  24   Blocks of numbers shall be assigned to fit the needs of the case (e.g., Plaintiff has 1-100,
                                  25   Defendant has 101-200). The parties shall not mark duplicate exhibits (e.g., plaintiff and
                                  26   defendant shall not mark the same exhibit; only one copy of the exhibit shall be marked).
                                  27          e.      Witness Binders. If all of the exhibits in a case do not fit in one binder, then the
                                  28
                                                                                          5
                                   1   parties shall prepare a witness binder for each witness that will testify regarding three or more

                                   2   exhibits.

                                   3          f.      Disposition of Exhibits after Trial. Upon the conclusion of the trial, each party

                                   4   shall retain its exhibits through the appellate process. It is each party’s responsibility to make

                                   5   arrangements with the Clerk of Court to file the record on appeal.

                                   6   5.     Motions In Limine

                                   7          Any party wishing to have motions in limine heard prior to the commencement of trial

                                   8   must file them at least fourteen days prior to the date set for the Pretrial Conference. All motions

                                   9   in limine shall be contained in one document, limited to 25 pages pursuant to Civil L.R. 7-2(b),

                                  10   with each motion listed as a subheading. Opposition to the motions in limine shall be contained in

                                  11   one document, limited to 25 pages, with corresponding subheadings, and shall be filed at least

                                  12   seven days prior to the Pretrial Conference. No reply papers will be considered. The motions will
Northern District of California
 United States District Court




                                  13   be heard at the Pretrial Conference or at such other time as the Court may direct. Nothing in this

                                  14   provision prevents a party from noticing its motions in limine regularly for hearing on or prior to

                                  15   the final date for hearing dispositive motions. No leave to file under seal will be granted with

                                  16   respect to motions in limine.

                                  17   6.     Other Pretrial Matters

                                  18          a.      Status Conferences. Any party desiring to confer with the Court may, upon notice

                                  19   to all other parties, arrange a conference through the Courtroom Deputy, Jean Davis, at 415-522-

                                  20   2077 or whocrd@cand.uscourts.gov.

                                  21          b.      Settlement Conferences. Parties wishing to arrange a settlement conference before

                                  22   another judge or magistrate judge may do so by contacting the Courtroom Deputy.

                                  23          c.      Daily Transcripts. Should a daily transcript and/or realtime reporting be desired,

                                  24   the parties shall make arrangements with Rick Duvall, Court Reporter Supervisor, at 415-522-

                                  25   2079 or Richard_Duvall@cand.uscourts.gov, at least seven calendar days prior to the trial date.

                                  26   7.     Trial Matters

                                  27          a.      The normal trial schedule will be from 8:00 a.m. to 1:00 p.m. (or slightly longer to

                                  28   finish a witness) with two fifteen minute breaks. Trial is usually held from Monday through
                                                                                          6
                                   1   Friday.

                                   2             b.    Ordinarily, the Court will set fixed time limits for each side at the Final Pretrial

                                   3   Conference.

                                   4             c.    Expert witnesses are limited to the scope of their expert reports on direct

                                   5   examination. F.R.C.P. 26(a)(2) and 37(c).

                                   6             d.    Parties must meet and confer to exchange any visuals, graphics or exhibits to be

                                   7   used in opening statements. Unless otherwise agreed, the exchange must occur no later than

                                   8   Wednesday before the trial. Any objections not resolved must be filed in writing by Thursday

                                   9   before trial. The parties shall be available by telephone Friday before trial to discuss the issue

                                  10   raised with the Court.

                                  11             e.    The parties shall disclose the witnesses whom they will call at trial on any given

                                  12   day by at least 2:00 p.m. the court day before their testimony is expected. Failure to have a
Northern District of California
 United States District Court




                                  13   witness ready to proceed at trial will usually constitute resting.

                                  14             f.    The Court takes a photograph of each witness prior to the witness’s testimony.

                                  15             g.    Other than a party or party representative, fact witnesses are excluded from the

                                  16   courtroom until they are called to testify, and may not attend in the gallery until their testimony is

                                  17   complete.

                                  18             h.    The Court does not typically allow bench conferences. If there are matters that

                                  19   need to be raised with the Court outside the presence of the jury, the parties should raise them in

                                  20   the morning before trial or during recess. With advance notice, the Court is usually available at

                                  21   7:30 a.m. to address such matters.

                                  22   8.        Miscellaneous

                                  23             a.    Please DO NOT call Chambers. If you need to contact the Courtroom Deputy,

                                  24   please call (415) 522-2077 and leave a message if the deputy is not available, or email

                                  25   whocrd@cand.uscourts.gov.

                                  26             b.    Copies. Each document filed or lodged with the Court must be accompanied by a

                                  27   three-hole punched copy for use in the Judge’s chambers. In addition, one copy of the witness and

                                  28   exhibit lists should be furnished to the court reporter.
                                                                                          7
                                   1   IT IS SO ORDERED.

                                   2   Dated: December 12, 2019
                                                                      ________________________
                                   3                                  William H. Orrick
                                   4                                  United States District Judge

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  8
